Title: To Thomas Jefferson from John Brown Cutting, 30 September 1789
From: Cutting, John Brown
To: Jefferson, Thomas



Dear Sir
London Sepr. 30th. 1789.

Yours of the 24th. with the inclosures has just reach’d me. The letter shall be forwarded to Charlestown immediately.
Mr. Trumbull who had the goodness to communicate your letter to him of a prior date on the subject of taking your passage in some vessel bound from hence to the Chesapeak, having accorded with me in opinion that from the aspect of that letter there was very little probability of your obtaining your passage in any suitable american vessel from France immediately proceeded to bargain for positively agreably to the terms mention’d in his last letter to you, which before this time you must have received. It was next  to impossible to induce owners of any ship here, that might be bound for Virginia, to order their captain to touch at Havre. The additional compensation which they demanded in case they did touch at Havre rendered the idea of it inadmissable.—I truly regret the double sea sickness and transportation of baggage which is incident to your embarkation at Cowes. But unpleasant as these circumstances are they seem inevitable. Mr. Trumbull has just gone into the City to hurry off the Captain and his ship to Cowes and as the wind is now fair I suppose the vessel may reach Cowes sometime between the 8 or 9th of October, even taking the chance of being windbound in the Downs, together with equinoctial obstacles &c &c.
On the 22d ult. Silas Deane died suddenly on board the Boston Packet then in the Downs. A subscription had been made here chiefly by Americans to defray the expence of getting him out of this country, where he had precariously subsisted on the Charity of Individuals for more than two years past. Dr. Bancroft with great humanity and equal discretion undertook the management of the man and the business. Accordingly his passage was engaged, comfortable cloaths and stores for his voyage to Boston were laid in, and apparently without much reluctance he embarked. But it is surmised, and there are reasons to support belief, that he had predetermin’d to take a sufficient quantity of Laudanum to ensure his dissolution before the vessel cou’d quit the Downs. I happen’d to see him a few days since at the lodging of Mr. Trumbull and thought I had never seen him look better. Perhaps however the suspicion of Dr. Bancroft, has induced me without competent evidence to believe as I insinuate. The idea has not got abroad.—About nine in the evening Capt. Davis says he complain’d of a dizziness in his head, and an oppression at his stomach, and after he was put to bed he made a fruitless effort to speak but a drowsiness and insensibility continually incroached upon his faculties till one o clock when he expired. Part of the money that was destin’d to make him comfortable on Ship-board has been appropriated for his funeral expences at Deal. I wish not to be quoted as authorizing the suspicion of suicide on the part of the deceased either here or in America, but I believe the fact to be so. Surely if all the miseries incident to pain, sickness, and poverty to a mind unconscious of rectitude yet not uncallous to remorse cou’d sufficiently expiate a treacherous desertion of the cause of his country, Dean had made  much atonement—much monitory atonement—before this last signal act of despondency.
Mr. Trumbull and myself are not without a purpose and expectation of bidding you adieu at Cowes. I wish you therefore at present only a pleasant passage across the channel, and am with very great esteem Your faithful & most obedt. Servt.,

John Brown Cutting

